ON PETITION FOR REHEARING
BY THE COURT:
The petition of the United States of America for rehearing or clarification of this Court’s order issued on April 27, 1979, 594 F.2d 169, is GRANTED.
Our prior order of April 27, 1979, 594 F.2d 169, is hereby superseded and, in lieu thereof, the Court substitutes the following order:
The decision and judgment of this Court, 574 F.2d 238, having been, reversed by the Supreme Court on February 26, 1979, sub nom. United States v. Bodcaw Company, - U.S. -, 99 S.Ct. 1066, 59 L.Ed.2d 257, in accordance with the Supreme Court’s decision, we now reverse the judgment of the District Court insofar as that judgment awarded to Bodcaw Company the sum of $20,512.50 to reimburse the appraisal and expert witness expenses incurred by the company. Thus we vacate any prior holdings of this Court or the District Court to the effect that appellant Bodcaw Company is entitled as just compensation to reimbursement of the appraisal and expert witness expenses herein referred to.